 Case 2:21-cv-00002-JTN-MV ECF No. 10, PageID.46 Filed 04/15/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

DENZELL FARISH,

                      Plaintiff,                     Case No. 2:21-cv-2

v.                                                   Honorable Janet T. Neff

CONNIE HORTON et al.,

                      Defendants.
____________________________/

                                           OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Horton, Jeffries, and Stranaly. The Court will also deny Plaintiff’s motion seeking

appointment of counsel and grant his motion seeking an extension of time to pay the initial partial

filing fee.
     Case 2:21-cv-00002-JTN-MV ECF No. 10, PageID.47 Filed 04/15/21 Page 2 of 9




                                             Discussion

I.       Factual Allegations

                Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan.

The events about which he complains occurred at that facility. Plaintiff sues the following URF

employees:     Warden Connie Horton; Sergeant Unknown Jeffries; Registered Nurse Ressie

Stranaly; and Corrections Officers Johnathan Ware, Billy Weems, and Unknown Mills.

                In the nine-sentence body of his complaint, Plaintiff provides minimal detail

attributing specific conduct to particular defendants. He alleges that on October 29, 2020, some

chemical agent was sprayed into his cell and several officers rushed him. Plaintiff further alleges

that Defendant Ware held him down by the neck, and that either Ware or someone else choked

him. Defendant Stranaly allegedly watched these events.

                Plaintiff alleges that on the next day, October 30, 2020, Defendant Weems placed

him back in the cell where the chemical agent had been sprayed. Apparently, the cell had not been

cleaned of the agent. Plaintiff asked Defendant Weems for the cell to be cleaned, which was

allegedly denied. Defendant Weems also allegedly denied Plaintiff’s request for a shower.

Plaintiff alleges that Defendant Mills denied his requests to see health care and mental health

services.

                Plaintiff seeks damages, costs, and any other appropriate relief.

II.      Failure to State a Claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

                                                  2
 Case 2:21-cv-00002-JTN-MV ECF No. 10, PageID.48 Filed 04/15/21 Page 3 of 9




more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Defendants Horton and Jeffries

                Plaintiff makes no allegations against Defendants Horton and Jeffries. It is a basic

pleading essential that a plaintiff attribute factual allegations to particular defendants. See
                                                   3
 Case 2:21-cv-00002-JTN-MV ECF No. 10, PageID.49 Filed 04/15/21 Page 4 of 9




Twombly, 550 U.S. at 544 (holding that, in order to state a claim, a plaintiff must make sufficient

allegations to give a defendant fair notice of the claim). The Sixth Circuit “has consistently held

that damage claims against government officials arising from alleged violations of constitutional

rights must allege, with particularity, facts that demonstrate what each defendant did to violate the

asserted constitutional right.” Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008) (citing

Terrance v. Northville Reg’l Psych. Hosp., 286 F.3d 834, 842 (6th Cir. 2002)). Where a person is

named as a defendant without an allegation of specific conduct, the complaint is subject to

dismissal, even under the liberal construction afforded to pro se complaints. See Frazier v.

Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing the plaintiff’s claims where the

complaint did not allege with any degree of specificity which of the named defendants were

personally involved in or responsible for each alleged violation of rights); Griffin v. Montgomery,

No. 00-3402, 2000 WL 1800569, at *2 (6th Cir. Nov. 30, 2000) (requiring allegations of personal

involvement against each defendant) (citing Salehpour v. Univ. of Tenn., 159 F.3d 199, 206

(6th Cir. 1998)); Rodriguez v. Jabe, No. 90-1010, 1990 WL 82722, at *1 (6th Cir. June 19, 1990)

(“Plaintiff’s claims against those individuals are without a basis in law as the complaint is totally

devoid of allegations as to them which would suggest their involvement in the events leading to

his injuries.”). Plaintiff fails to even mention Defendants Horton and Jeffries in the body of his

complaint. His allegations fall far short of the minimal pleading standards under Fed. R. Civ. P. 8

(requiring “a short and plain statement of the claim showing that the pleader is entitled to relief”).

               Moreover, even assuming that Plaintiff intended to allege that Defendants Horton

and Jeffries are liable for failing to supervise their subordinates, his allegations would fail to state

a claim under § 1983. Government officials may not be held liable for the unconstitutional conduct

of their subordinates under a theory of respondeat superior or vicarious liability. Iqbal, 556 U.S.



                                                   4
 Case 2:21-cv-00002-JTN-MV ECF No. 10, PageID.50 Filed 04/15/21 Page 5 of 9




at 676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis,

556 F.3d 484, 495 (6th Cir. 2009). A claimed constitutional violation must be based upon active

unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575–76 (6th Cir. 2008); Greene v.

Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s subordinates are not enough, nor can

supervisory liability be based upon the mere failure to act. Grinter, 532 F.3d at 576; Greene, 310

F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). Moreover, § 1983 liability may

not be imposed simply because a supervisor denied an administrative grievance or failed to act

based upon information contained in a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300

(6th Cir. 1999). “[A] plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.”      Iqbal, 556 U.S. at 676.

Construing Plaintiff’s allegations with the utmost liberality, he fails to allege active conduct by

Defendants Horton and Jeffries.

               For both reasons, Plaintiff fails to state a claim against Defendants Horton and

Jeffries, and his complaint against them will be dismissed.

IV.    Defendants Ware, Weems, and Mills

               Construing Plaintiff’s allegations with all due liberality, Haines, 404 U.S. at 520,

the Court concludes that Plaintiff intends to bring Eighth Amendment claims against Defendants

Ware, Weems, and Mills.

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous,” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345–

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial
                                                5
 Case 2:21-cv-00002-JTN-MV ECF No. 10, PageID.51 Filed 04/15/21 Page 6 of 9




of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600–01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954. “Routine

discomfort is ‘part of the penalty that criminal offenders pay for their offenses against society.’”

Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Rhodes, 452 U.S. at 347). As a consequence,

“extreme deprivations are required to make out a conditions-of-confinement claim.” Id.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479–80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)). The deliberate-

indifference standard includes both objective and subjective components. Farmer, 511 U.S. at

834; Helling, 509 U.S. at 35–37. To satisfy the objective prong, an inmate must show “that he is

incarcerated under conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 834.

Under the subjective prong, an official must “know[] of and disregard[] an excessive risk to inmate

health or safety.” Id. at 837. “[I]t is enough that the official acted or failed to act despite his

knowledge of a substantial risk of serious harm.” Id. at 842. “It is, indeed, fair to say that acting

or failing to act with deliberate indifference to a substantial risk of serious harm to a prisoner is

the equivalent of recklessly disregarding that risk.” Id. at 836. “[P]rison officials who actually



                                                  6
 Case 2:21-cv-00002-JTN-MV ECF No. 10, PageID.52 Filed 04/15/21 Page 7 of 9




knew of a substantial risk to inmate health or safety may be found free from liability if they

responded reasonably to the risk, even if the harm ultimately was not averted.” Id. at 844.

               Upon initial review, the Court concludes that Plaintiff has alleged facts sufficient

to state an Eighth Amendment claim against Defendants Ware, Weems, and Mills.

V.     Defendant Stranaly

               Construing the complaint liberally, Plaintiff has alleged that Defendant Stranaly

failed to intervene to protect him in violation of the Eighth Amendment.

               An officer is liable for another officer’s use of excessive force where the defendant

“‘observed or had reason to know that excessive force would be or was being used’ and ‘had both

the opportunity and the means to prevent the harm from occurring.’” Burgess v. Fischer, 735 F.3d

462, 475 (6th Cir. 2013) (quoting Turner v. Scott, 119 F.3d 425, 429 (6th Cir. 1997); accord Partin

v. Parris, No. 17-6172, 2018 WL 1631663, at *3 (6th Cir. Mar. 20, 2018).

               Here, Plaintiff’s allegations fall short of making a claim. Even if the Court were to

conclude that Defendant Stranaly had observed that excessive force had been used, Plaintiff has

not alleged any facts to suggest that Defendant Stranaly had either the opportunity or the means to

prevent the harm. For example, Plaintiff has omitted any details about the length of time that he

was choked, so his allegations fail to imply, much less indicate, that Defendant Stranaly had time

to intervene. Further, Plaintiff’s allegations describe a hectic series of events involving multiple

corrections officers who rushed Plaintiff. The allegations therefore remain unclear by what means

Defendant Stranaly, a URF nurse, could have intervened. Accordingly, the Court will dismiss

Defendant Stranaly from this action.

VI.    Pending Motions

               Also pending before the Court are Plaintiff’s motions seeking appointment of

counsel and an extension of time to submit the initial partial filing fee.

                                                  7
 Case 2:21-cv-00002-JTN-MV ECF No. 10, PageID.53 Filed 04/15/21 Page 8 of 9




        A.      Appointment of Counsel

                Plaintiff has requested appointment of counsel to represent him in this action. (ECF

No. 6.) Indigent parties in civil cases have no constitutional right to a court-appointed attorney.

Abdur-Rahman v. Mich. Dep’t of Corr., 65 F.3d 489, 492 (6th Cir. 1995); Lavado v. Keohane, 992

F.2d 601, 604–05 (6th Cir. 1993). The Court may, however, request an attorney to serve as

counsel, in the Court’s discretion. Abdur-Rahman, 65 F.3d at 492; Lavado, 992 F.2d at 604–05;

see also Mallard v. U.S. Dist. Court, 490 U.S. 296 (1989).

                Appointment of counsel is a privilege that is justified only in exceptional

circumstances. In determining whether to exercise its discretion, the Court should consider the

complexity of the issues, the procedural posture of the case, and Plaintiff’s apparent ability to

prosecute the action without the help of counsel. See Lavado, 992 F.2d at 606. The Court has

carefully considered these factors and determines that, at this stage of the case, the assistance of

counsel does not appear necessary to the proper presentation of Plaintiff’s position. Therefore, the

Court will deny Plaintiff’s motion for appointment of counsel at this juncture.

        B.      Extension of Time

                Plaintiff has also requested an extension of time to submit the initial partial filing

fee because he currently lacks sufficient funds. (ECF No. 7.) Under 28 U.S.C. § 1915(b)(4),

Plaintiff must be allowed to bring this case without payment of the initial partial filing fee. See

McGore v. Wrigglesworth, 114 F.3d 601, 606 (6th Cir. 1997), overruled in other part by

LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013). However, although § 1915(b)(4) permits

Plaintiff to avoid the payment of an initial partial filing fee at this time, the Court is still required

to impose an initial partial filing fee and, when funds become available, Plaintiff must pay this fee.

McGore, 114 F.3d at 606. Accordingly, the Court will grant Plaintiff’s motion.



                                                   8
 Case 2:21-cv-00002-JTN-MV ECF No. 10, PageID.54 Filed 04/15/21 Page 9 of 9




                                              Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Horton, Jeffries, and Stranaly will be dismissed for failure to

state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). Plaintiff’s

claims against Defendants Ware, Weems, and Mills remain in the case. The Court will also deny

Plaintiff’s motion seeking appointment of counsel and grant Plaintiff’s motion for an extension of

time to pay the initial partial filing fee.

                An order consistent with this opinion will be entered.



Dated:     April 15, 2021                             /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                  9
